            Case 3:20-cv-00891-BR             Document 32   Filed 12/04/20     Page 1 of 29




    Nicholas M. M. Drum, OSB #063167
    Dayna J. Christian, OSB #973360
    Immix Law Group PC
    600 NW Naito Parkway, Suite G
    Portland, Oregon 97209
    Phone: (503) 802-5533
    E-Mail: nick.drum@immixlaw.com
    E-Mail: dayna.christian@immixlaw.com

    Attorneys for Plaintiff Billups, Inc.




                                 UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                            PORTLAND DIVISION


   BILLUPS, INC., an Oregon corporation,             Case No.: 3:20-CV-00891-BR

                          Plaintiff,
                                             PLAINTIFF BILLUPS, INC.’S RESPONSE
          v.                                 TO DEFENDANTS EAZE
                                             TECHNOLOGIES INC. AND
   AMBASSADOR TECHNOLOGIES, INC. dba HOMETOWN HEART’S MOTION TO
   BYPROXIE, a foreign corporation;          DISMISS THE FIRST AMENDED
   HOMETOWN HEART, a foreign corporation; COMPLAINT
   EAZE TECHNOLOGIES INC., a foreign
   corporation; and HERBAN INDUSTRIES CA Oral Argument Requested
   LLC, a foreign limited liability company,

                          Defendants.




          Plaintiff Billups, Inc. (“Billups” or “Plaintiff”) submits the following response to the

   Motion to Dismiss the First Amended Complaint (“Motion”) filed by Defendants Eaze

   Technologies Inc. (“Eaze”) and Hometown Heart (“HTH,” and together with Eaze,

   “Defendants”). For the reasons set forth below, Plaintiff objects to Defendants’ Motion and

   respectfully requests that it be denied.


Page 1 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                   Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                     600 NW Naito Parkway, Suite G
                                                                                 Portland, OR 97209
FIRST AMENDED COMPLAINT                                                          Telephone: 503-802-5533
                                                                                 Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR         Document 32       Filed 12/04/20     Page 2 of 29




                                         I. INTRODUCTION

          Defendants’ Motion argues that Plaintiff’s First Amended Complaint should be dismissed

   because (1) Billups’ allegations do not support claims for relief against Defendants, (2)

   Defendants are not subject to personal jurisdiction in the State of Oregon, and (3) the doctrine of

   forum non conveniens compels dismissal of this action. Each of Defendants’ arguments is

   entirely without merit and unsupported by the pertinent legal authorities. For the reasons fully

   detailed below, it is indisputable that Billups’ causes of action against Defendants are properly

   brought and pled, Defendants are subject to personal jurisdiction in the State of Oregon, and the

   forum non conveniens doctrine does not necessitate dismissal of this action. Thus, Defendants’

   Motion must be denied, and Billups respectfully requests that this Court rule accordingly.

          In opposition and response to Defendants’ Motion, Billups submits the following

   statement of background facts and memorandum of law.
                                    II. STATEMENT OF FACTS

          Billups filed its original Complaint in this litigation on June 3, 2020. Complaint (Docket

   No. 1). On September 18, 2020, Billups filed its First Amended Complaint. First Amended

   Complaint (Docket No. 19). All of the allegations contained in the First Amended Complaint are

   based upon Billups’ best knowledge, information, and belief, and each of the causes of action

   contained therein are fully and properly pled with respect to each defendant. As pertinent to the

   Motion, the First Amended Complaint contains the following allegations and causes of action.

          In 2019, HTH and Defendant Herban Industries CA LLC (“Herban”) were jointly owned

   by non-party DionyMed, Inc. (“DionyMed”). Id. ¶ 9. HTH and Herban appointed Defendant

   Ambassador Technologies, Inc. dba ByProxie (“ByProxie”) to act as their advertising agent in

   relation to the sale and delivery of cannabis products. Id. ¶¶ 9–10. To the best of Billups’

   knowledge, this agency relationship included ByProxie’s authority to sign advertising-related

   contracts on behalf of HTH and Herban. Id. ¶ 10.

          Using this authority, ByProxie acted for itself and as Herban’s and HTH’s agent to enter

Page 2 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                   Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                     600 NW Naito Parkway, Suite G
                                                                                 Portland, OR 97209
FIRST AMENDED COMPLAINT                                                          Telephone: 503-802-5533
                                                                                 Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR         Document 32       Filed 12/04/20      Page 3 of 29




   into multiple advertising-related contracts with Billups. Id. ¶ 11. In doing so, it also consented

   (on behalf of ByProxie, HTH, and Herban) to jurisdiction and venue in the State of Oregon for

   disputes arising from those contracts. Id. ¶ 16. Despite Billups’ full performance, ByProxie,

   HTH, and Herban failed to pay in full for Billups’ services under six of these contracts. Id. ¶¶

   18–19, 21–22, 24–25, 27–28, 30–31, 33–34.

           In approximately February 2020, DionyMed sold HTH to Eaze. Id. ¶ 36. To the best of

   Billups’ knowledge, as part of Eaze’s acquisition of HTH, Eaze assumed HTH’s liabilities and

   became responsible for HTH’s outstanding contractual debts owed to Billups. Id. ¶ 37. Such

   assumption either occurred expressly as part of the acquisition or by way of Oregon’s successor

   liability laws (which are explained in further detail below) because Eaze consolidated/merged

   with HTH and/or continued HTH’s business after the acquisition. Id. ¶¶ 5, 37–38.

          Based upon these facts and circumstances, the First Amended Complaint states claims for

   six counts of breach of contract against ByProxie, HTH, Herban, and Eaze; each count alleges

   that ByProxie, HTH, and Herban are jointly and severally liable for the breaches of contract, and

   Eaze is liable to the same degree as HTH either because Eaze assumed HTH’s liabilities or

   because Eaze is HTH’s successor in interest. Id. ¶¶ 39–76. The First Amended Complaint also

   alleges a cause of action for unjust enrichment, stating that ByProxie, Herban, and HTH were

   unjustly enriched by Billups’ services and are jointly and severally liable for the same; again, the

   claim asserts that Eaze acquired HTH’s liabilities, received the same enrichment benefit as HTH,

   and is therefore also liable to the same extent as HTH under this cause of action. Id. ¶¶ 77–83.
                                   III. MEMORANDUM OF LAW
   A.     Billups’ claims against HTH and Eaze are properly pled and cannot be dismissed
          for failure to state a claim.

          Defendants’ arguments that Billups’ claims for breach of contract and unjust enrichment

   should be dismissed under Federal Rule of Civil Procedure (“FRCP”) 12(b)(6) because they fail

   to allege facts sufficient to state claims against them are without merit and should be rejected by


Page 3 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                   Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                     600 NW Naito Parkway, Suite G
                                                                                 Portland, OR 97209
FIRST AMENDED COMPLAINT                                                          Telephone: 503-802-5533
                                                                                 Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32       Filed 12/04/20      Page 4 of 29




   this Court. See Motion, 5–8. Under the standard of review that applies to motions to dismiss

   brought under FRCP 12(b)(6), it is clear that Billups sufficiently pled its claims to state viable

   causes of action against HTH and Eaze and is entitled to an opportunity to attempt to prove these

   claims to a jury. As such, Billups’ breach of contract and unjust enrichment claims cannot be

   dismissed, and Defendants’ Motion must be denied.
          1.      The standard of review for motions to dismiss brought under FRCP 12(b)(6)
                  is broadly accepting of all plausible claims alleged by a plaintiff and allows
                  such claims to proceed if there is any possibility that the defendant could be
                  held liable.

          When presented with a motion to dismiss, a court must apply two tenets to its analysis of

   the complaint at issue: (1) “a court must accept as true all of the allegations contained in a

   complaint”; and (2) “only a complaint that states a plausible claim for relief survives a motion to

   dismiss.” Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009) (discussing Bell Atl. Corp. v.

   Twombly, 550 U.S. 544, 555–56 (2007)). In considering a motion to dismiss, the complaint must

   be “construed in the light most favorable to the plaintiff,” and “all reasonable inferences that can

   be drawn from the pleading are drawn in favor of the pleader.” C HARLES ALAN WRIGHT &

   ARTHUR R. MILLER, 5B FEDERAL PRACTICE & PROCEDURE § 1357 (3d ed. 2017); see also Chubb

   Custom Ins. Co. v. Space Sys./Loral, Inc., 710 F.3d 946, 956 (9th Cir. 2013).

          To properly state a claim for relief, a pleading must contain a short and plain statement of

   the court’s jurisdictional grounds, a short and plain statement of the claim demonstrating the

   pleader’s entitlement to relief, and a demand for the relief sought. FRCP 8(a). As referenced in

   the aforementioned tenets, the “facial plausibility” of a claim for relief exists when a complaint

   “pleads factual content that allows the court to draw the reasonable inference that the defendant

   is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. To be clear, the “plausibility

   standard” is not a heightened probability requirement, but a lower requirement that only “asks

   for more than a sheer possibility that a defendant has acted unlawfully.” Id. When a complaint

   contains “well-pleaded factual allegations, a court should assume their veracity and then

Page 4 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                    Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                      600 NW Naito Parkway, Suite G
                                                                                  Portland, OR 97209
FIRST AMENDED COMPLAINT                                                           Telephone: 503-802-5533
                                                                                  Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32       Filed 12/04/20      Page 5 of 29




   determine whether they plausibly give rise to an entitlement to relief.” Id. at 679. A court is

   entitled to engage and draw upon its “judicial experience and common sense” in making this

   determination. Id.

          A court cannot dismiss a properly pled claim for relief based solely upon the possibility

   that the plaintiff may ultimately be unable to find evidentiary support for the allegations

   contained therein or otherwise fail to prove the cause of action to the factfinder’s satisfaction.

   Twombly, 550 U.S. at 563 n.8. When a complaint alleges facts sufficient to constitute unlawful

   conduct, “‘[n]o matter how likely it may seem that the pleader will be unable to prove his case,

   he is entitled, upon averring a claim, to an opportunity to try to prove it.’” Id. (quoting Cont’l

   Collieries, Inc. v. Shober, 130 F.2d 631, 635 (C.A.3 1942)). A district court considering a

   motion to dismiss should ask “‘not whether a plaintiff will ultimately prevail but whether the

   claimant is entitled to offer evidence to support the claims.’” Id. (quoting Scheuer v. Rhodes,

   416 U.S. 232, 236 (1974)).

          As fully detailed below, when the well-pled allegations in the First Amended Complaint

   are taken as true and viewed in the light most favorable to Billups, it is clear that Billups has

   stated plausible claims for breach of contract and unjust enrichment against both HTH and Eaze,

   giving rise to a potential entitlement to relief with respect to both Defendants. Thus, Billups is

   entitled to the opportunity to engage in discovery, present evidence in support of its allegations,

   and try to prove its claims before a jury. Accordingly, Defendants’ Motion must be denied.
          2.      The First Amended Complaint unquestionably states proper breach of
                  contract claims against HTH and Eaze that are not subject to dismissal.

          When all of the allegations in the First Amended Complaint are accepted as true and

   viewed in the light most favorable to Billups, it is clear that Billups’ breach of contract claims

   against HTH and Eaze state facially plausible causes of action that give rise to an entitlement for

   relief. Because these claims are properly pled, Billups is entitled to engage in discovery, present

   evidence in support of its allegations, and attempt to prove its case before a jury. See Twombly,

Page 5 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                     Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                       600 NW Naito Parkway, Suite G
                                                                                   Portland, OR 97209
FIRST AMENDED COMPLAINT                                                            Telephone: 503-802-5533
                                                                                   Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR         Document 32        Filed 12/04/20     Page 6 of 29




   550 U.S. at 563 n.8; Iqbal, 556 U.S. at 678–79. Thus, Billups’ breach of contract claims cannot

   be dismissed, and Defendants’ Motion must be denied.
                  (a)     The First Amended Complaint includes allegations that address each
                          element of a breach of contract claim.

          The First Amended Complaint unquestionably alleges and pleads facts sufficient to

   satisfy each element of a breach of contract claim. To state a claim for breach of contract under

   Oregon law, a complaint must allege the following elements: “1) the existence of a contract; 2)

   the relevant contract terms; 3) that the plaintiff fully performed and did not breach the contract;

   and 4) that the defendant breached the contract terms resulting in damage to the plaintiff.”

   Matchniff v. Great Nw. Ins. Co., 224 F. Supp. 3d 1119, 1124 (D. Or. 2016). Billups’ breach of

   contract claims clearly satisfy these pleading requirements. When taken as true and viewed in

   the light most favorable to Billups, the pertinent facts alleged in the First Amended Complaint

   with respect to HTH and Eaze are as follows:
                 First, six valid and enforceable advertising campaign contracts existed between
                  Billups, ByProxie, and HTH after ByProxie acted as HTH’s advertising agent to
                  enter into these contracts on behalf of itself and HTH. See First Amended
                  Complaint, ¶¶ 10–11, 13, 17, 20, 23, 26, 29, 32, 40, 46, 52, 58, 64, 70.

                 Second, the relevant terms of the six contracts include but are not limited to:
                  jurisdiction and venue provisions; advertising terms, including display sites,
                  media locations, time, and pricing; invoicing terms and payment provisions; terms
                  relating to ByProxie’s role as an agent to HTH for purposes of the contracts; and
                  prevailing party provisions. See id. ¶¶ 8, 12–16, 17, 20, 23, 26, 29, 32.

                 Third, Billups fully performed under the contracts by providing the requested
                  advertising services and did not breach the contracts in any way. See id. ¶¶ 18,
                  21, 24, 27, 30, 33, 41, 47, 53, 59, 65, 71.

                 Fourth, HTH and its agent, ByProxie, breached the contracts by failing to pay in
                  full the contract sums invoiced by Billups, resulting in damages to Billups for
                  these amounts that remain due and owing. See id. ¶¶ 18–19, 21–22, 24–25, 27–
                  28, 30–31, 33–34, 42–44, 48–50, 54–56, 60–62, 66–68, 72–74. Eaze is equally
                  responsible for HTH’s damages to Billups because when Eaze acquired HTH it
                  assumed its assets and liabilities, including debts arising from the media campaign
                  at issue in this lawsuit, merged/consolidated with HTH, and continued HTH’s
                  business. See id. ¶¶ 3, 5, 37–38, 76.

Page 6 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                    Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                      600 NW Naito Parkway, Suite G
                                                                                  Portland, OR 97209
FIRST AMENDED COMPLAINT                                                           Telephone: 503-802-5533
                                                                                  Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32       Filed 12/04/20     Page 7 of 29




   The First Amended Complaint also includes a statement of this Court’s jurisdictional grounds

   and a demand for the requested relief associated with Billups’ breach of contract claims. See id.

   ¶¶ 6–8, 44, 50, 56, 62, 68, 74; see also id. at Request for Relief.

          Thus, the First Amended Complaint pleads factual allegations sufficient to satisfy each of

   the elements of Billups’ breach of contract claims and give rise to an entitlement to relief as to

   both HTH and Eaze. Accordingly, Billups’ breach of contract claims against HTH and Eaze are

   properly stated and cannot be dismissed.
                  (b)     Defendants’ argument that the breach of contract claims should be
                          dismissed because HTH and Eaze were not parties to the contracts
                          should be disregarded by this Court.

          Defendants’ argument that Billups’ breach of contract claims should be dismissed

   because neither HTH nor Eaze signed the contracts at issue is without merit and should be

   disregarded by this Court. See Motion, 5–6.1 Defendants’ argument on this point entirely

   overlooks the fact that Billups has alleged that ByProxie signed the contracts as HTH’s agent and

   entered into them for HTH’s benefit and on HTH’s behalf (with Eaze later becoming responsible

   for HTH’s outstanding debts upon its acquisition of HTH). See, e.g., First Amended Complaint,

   ¶¶ 11, 37. It is a well-established principle of Oregon law that an agent may bind a principal by

   entering into a contract on the principal’s behalf so long as the agent acts with actual (express or

   implied) or apparent authority. See H.H. Taylor, C.A. v. Ramsay-Gerding Constr. Co., 345 Or.

   403, 409–10 (2008). Thus, HTH is bound by the contracts at issue in this lawsuit; Eaze is

   likewise bound as HTH’s successor (as fully discussed in Section III(A)(2)(d) below).

          Billups’ allegations are all well-supported by the contracts and invoices at issue in this

   lawsuit, which are attached as Exhibits A through F to the First Amended Complaint. Billups is

   1
     At several points in the Motion, Defendants rely upon legal authorities from other jurisdictions
   that interpret and apply the laws of states other than Oregon. See, e.g., Motion, 5 (citing cases
   from the District of Columbia, the Northern District of Illinois, and the District of Nevada).
   These authorities are not binding upon this Court, and they should be disregarded as the Court
   considers and rules upon the issues raised in the Motion.


Page 7 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                    Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                      600 NW Naito Parkway, Suite G
                                                                                  Portland, OR 97209
FIRST AMENDED COMPLAINT                                                           Telephone: 503-802-5533
                                                                                  Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32       Filed 12/04/20      Page 8 of 29




   an advertising company that works to place advertisements on out-of-home advertising spaces,

   such as billboards. First Amended Complaint, ¶ 1. ByProxie is an advertising agency, meaning

   that it serves customers who seek advertising and advertising-related services. See id. ¶ 2.

   Advertising agencies are, first and foremost, agents acting on behalf of their customers.

   Advertising agencies effectuate their customers’ advertising campaigns and, in so doing, incur

   costs that are covered by their customers.

          This standard method of operation is embodied in the contracts at the heart of this case.

   Each of the six contracts attached to the First Amended Complaint expressly states that: “The

   parties acknowledge that Client [ByProxie] may be acting as agent to an advertising customer

   (“Advertiser”), and that if so, Advertiser shall guarantee Client’s payment of all charges,

   expenses and costs arising out of all contracts and/or schedules with OOH owners.” Id. at Ex. A

   at 8, Ex. B at 3, Ex. C at 7, Ex. D at 8, Ex. E at 9, Ex. F at 4. Billups’ invoices (which are also

   attached to the First Amended Complaint) list CaliChill as the “Advertiser,” as CaliChill was

   ByProxie’s customer and the brand that received and benefited from Billups’ contractual

   performance. See id. at Ex. A at 12–18, Ex. B at 7–12, Ex. C at 11–16, Ex. D at 12–20, Ex. E at

   13–22, Ex. F at 8–11. Per the contracts, CaliChill authorized its advertising agent ByProxie to

   engage Billups and agreed through its agent to guarantee payment of all charges under the

   contracts. In exchange, Billups provided an extensive and expensive advertising campaign for

   the CaliChill brand, product, and services.

          In this lawsuit, Billups contends that CaliChill, which is not an actual company, was the

   mark associated with the collective enterprise of Defendants Herban and HTH, along with non-

   party DionyMed, which is now insolvent. See id. ¶¶ 4, 9. Billups’ contention, which is on

   information and belief, is backed by substantial corroborating information, and Billups expects

   that contention to be well-proven through discovery in this litigation.




Page 8 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                     Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                       600 NW Naito Parkway, Suite G
                                                                                   Portland, OR 97209
FIRST AMENDED COMPLAINT                                                            Telephone: 503-802-5533
                                                                                   Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32        Filed 12/04/20     Page 9 of 29




                   (c)     Defendants’ argument that Billups failed to plead facts regarding
                           ByProxie’s status as HTH’s agent is erroneous.

           Similarly, Defendants’ argument that Billups’ breach of contract claims should be

   dismissed because the First Amended Complaint does not sufficiently allege that ByProxie was

   HTH’s agent is inaccurate and meritless. See Motion, 6–7. Courts typically “determine the

   existence of an agency relationship at the summary judgment stage, not in determining a motion

   to dismiss.” Banks v. N. Trust Corp., 929 F.3d 1046, 1054 (9th Cir. 2019). In considering a

   party’s agency status for purposes of ruling on a motion to dismiss, the United States District

   Court for the District of Oregon explained that:
                   Under Oregon law, agency exists where the principal and agent have
                   agreed that the agent will act on the principal’s behalf and subject to
                   the principal’s control. . . . “An agency relationship may be
                   evidenced by an express agreement between the parties, or it may
                   be implied from the circumstances and conduct of the parties.”
   Wells Fargo Bank, N.A. v. Ash Org., No. CV-09-188-MO, 2009 WL 4884467, at *3 (D. Or. Dec.

   8, 2009) (internal citations omitted). Because the party’s agency status was unclear and

   resolution “require[d] evidence of conduct unavailable on the current [motion to dismiss]

   record,” the court held that the plaintiff’s claims would remain intact until the party’s agency

   status was clarified. Id. at *4.

           Here, the First Amended Complaint contains clear and sufficient factual allegations

   regarding the agency relationship between HTH, Herban, and ByProxie. The First Amended

   Complaint alleges that the agency relationship between HTH, Herban, and ByProxie began when

   HTH and Herban “appointed ByProxie to act as their advertising agent” and “arrange and

   execute an advertising campaign” on their behalf and subject to their control “wherein their

   advertising content . . . would be displayed [in various locations].” First Amended Complaint, ¶

   10. The First Amended Complaint further alleges that as part of this agency relationship, HTH

   and Herban authorized ByProxie “to sign contracts on behalf of HTH and Herban in furtherance

   of their advertising campaign.” Id.


Page 9 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                     Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                       600 NW Naito Parkway, Suite G
                                                                                   Portland, OR 97209
FIRST AMENDED COMPLAINT                                                            Telephone: 503-802-5533
                                                                                   Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32       Filed 12/04/20     Page 10 of 29




           Additionally, the First Amended Complaint includes allegations that ByProxie took

    various actions on behalf of and for the benefit of HTH pursuant to its agency authority,

    including entering into contracts with Billups for the purpose of furthering HTH’s advertising

    campaign. See id. ¶¶ 8, 10–17, 20, 23, 26, 29, 32. As discussed above, the contracts and

    invoices, read together, demonstrate that ByProxie was acting as an advertising agent to its

    customers, HTH and Herban, which agreed through ByProxie to pay Billups all sums due and

    owing under the contracts.2 This allegation, which must be taken as true at this time, establishes

    an agency relationship between HTH and ByProxie for the purposes of adjudicating and

    defeating this Motion.

           Thus, it is clear that the First Amended Complaint alleges that: (1) HTH and Herban

    entered into an agency relationship with ByProxie, whereby ByProxie acted on HTH and

    Herban’s collective behalf and subject to their control; and (2) this relationship was either

    formed by way of an express agreement—such as an agency agreement between ByProxie,

    HTH, and Herban—or, at the very least, was indisputably implied by the circumstances and

    conduct surrounding ByProxie’s instructions to Billups, and Billups’ subsequent promotion of

    the CaliChill brand under which Herban and HTH collectively operated. See id. ¶¶ 8, 10–17, 20,


    2
      Defendants argue that Billups has no good faith basis for alleging that ByProxie acted as
    HTH’s agent. Billups’ good faith basis stems in part from Eaze’s own allegations in Herban
    Industries CA LLC v. Eaze Technologies, Inc. (Superior Court of Cali

    fornia for the County of San Francisco Case No. CGC-19-576443). Eaze, at the time, was not
    the owner of HTH, but instead sued HTH, Herban, and non-party DionyMed, alleging that all
    three entities were from April 2019 to September 2019 acting “jointly, in concert, and with
    knowledge of the actions” of each other to unlawfully compete with Eaze through the CaliChill
    brand. See Eaze Technologies, Inc.’s Cross-Complaint, ¶¶ 16, 36, 39, 45, 52, 62, 65. That case
    settled and, shortly thereafter, Eaze became the owner of HTH. Billups’ theory in this case
    mirrors Eaze’s own allegations in that case: namely that from April 2019 to September 2019,
    HTH, Herban, and DionyMed were acting as one enterprise to further the CaliChill venture.
    Acting as one enterprise, they engaged Billups through their advertising agency, ByProxie, to
    advertise the CaliChill brand. Eaze’s allegation that Billups has no good faith basis to allege this
    alliance is simply not credible in light of Eaze’s own allegations filed with the California
    Superior Court.

Page 10 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                    Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                       600 NW Naito Parkway, Suite G
                                                                                   Portland, OR 97209
FIRST AMENDED COMPLAINT                                                            Telephone: 503-802-5533
                                                                                   Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32       Filed 12/04/20      Page 11 of 29




    23, 26, 29, 32. These allegations are more than sufficient to support a breach of contract claim

    based upon an agency relationship. See Wells Fargo Bank, N.A., 2009 WL 4884467, at *3.

           Even if ByProxie’s exact agency status and/or the specific terms of the agency

    relationship are currently unclear, Billups is entitled to engage in discovery before these well-

    pled allegations can be considered and ruled upon by this Court. Billups will provide evidence

    in discovery that the agency relationship was an essential aspect of its decision to enter into a

    contract with ByProxie on behalf of HTH. 3 Because the resolution of this issue would require

    evidence that cannot be considered until the summary judgment (or trial) stage of this litigation,

    it would be improper to dismiss Billups’ claims on this basis pursuant to a motion to dismiss

    through which only the sufficiency of the claim pleadings may be ruled upon. See Banks, 929

    F.3d at 1054; Wells Fargo Bank, N.A., 2009 WL 4884467, at *4. As such, Defendants’ argument

    is erroneous, and Billups’ breach of contract claims are not subject to dismissal on this basis.
                   (d)     Defendants’ argument that the breach of contract claims against Eaze
                           must be dismissed is entirely without merit.

           Finally, Defendants argue that Billups’ breach of contract claims against Eaze should be

    dismissed because the First Amended Complaint does not contain factual allegations regarding

    Eaze’s liability and because Billups has failed to state a claim against HTH (the acquired party

    from which Eaze’s successor liability arises). See Motion, 8. This argument is meritless and

    should be summarily dismissed by this Court.

           To begin, for the reasons set forth above, Billups has indisputably stated proper claims

    for relief against HTH. See Section III(A)(2)(a)–(c). Accordingly, Defendants’ argument that

    Eaze should be dismissed from Billups’ breach of contract claims because no cause of action has


    3
     Submission of facts and evidence is improper in response to a motion to dismiss and here,
    because the First Amended Complaint sufficiently pleads valid claims, no additional facts or
    evidence at this stage of the litigation is required. Should the Court request affidavits or
    evidence on this subject or any other subject in this response, counsel will promptly fulfill any
    such request.


Page 11 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                    Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                       600 NW Naito Parkway, Suite G
                                                                                   Portland, OR 97209
FIRST AMENDED COMPLAINT                                                            Telephone: 503-802-5533
                                                                                   Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR           Document 32         Filed 12/04/20       Page 12 of 29




    been pled against HTH is entirely inaccurate and should be disregarded by this Court.

           Next, Defendants’ argument is incorrect because the First Amended Complaint

    unquestionably includes sufficient factual allegations regarding Eaze’s successor liability to

    support the breach of contract claims in this case. The Oregon Supreme Court has summarized

    Oregon’s successor liability laws as follows:
                   The general rule is that where one corporation sells or otherwise
                   transfers all of its assets to another corporation, the latter is not liable
                   for the debts and liabilities of the transferor. . . . To this general
                   rule there are four well recognized exceptions, under which the
                   purchasing corporation becomes liable for the debts and liabilities
                   of the selling corporation. (1) Where the purchaser expressly or
                   impliedly agrees to assume such debts; (2) where the transaction
                   amounts to a consolidation or merger of the corporations; (3) where
                   the purchasing corporation is merely a continuation of the selling
                   corporation; and (4) where the transaction is entered into
                   fraudulently in order to escape liability for such debts.

    Erickson v. Grande Ronde Lumber Co., 162 Or. 556, 568 (1939) (emphasis added) (internal

    citations and quotation marks omitted).

           The First Amended Complaint includes factual allegations that are sufficient to plead

    Billups’ successor liability theory and state a viable cause of action against Eaze arising from its

    acquisition of HTH. Specifically, the First Amended Complaint alleges that Eaze acquired HTH,

    including its assets and liabilities (such as the contractual debts owed to Billups), when

    DionyMed sold HTH to Eaze in approximately February 2020. First Amended Complaint, ¶¶ 5,

    36–37, 76. It also alleges that Eaze took on HTH’s liabilities to Billups because it has used

    HTH’s assets to continue HTH’s business following the acquisition, resulting in a continuation

    of HTH’s business and/or a consolidation or merger of the two companies. Id. ¶¶ 5, 38, 76.

    Billups was not privy to the documentation behind Eaze’s acquisition of HTH, but those facts

    will be discovered in this case. Billups, on information and belief, understands that Eaze

    acquired all of HTH’s assets and liabilities and anticipates that it will discover evidence to

    support that sufficiently pled allegation.

Page 12 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                         Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                            600 NW Naito Parkway, Suite G
                                                                                        Portland, OR 97209
FIRST AMENDED COMPLAINT                                                                 Telephone: 503-802-5533
                                                                                        Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32       Filed 12/04/20      Page 13 of 29




           These allegations are more than sufficient to state Billups’ claims for breach of contract

    and plead an associated entitlement to liability against Eaze. See Erickson, 162 Or. at 568. As

    noted above with regard to agency pleadings, even if the exact successor liability facts and

    evidence are subject to further development at this early stage in the litigation, Billups has pled a

    sustainable cause of action against Eaze, and it is entitled to engage in discovery with regard to

    these well-pled allegations before it would be proper for this Court to consider dismissing Eaze.

    Accordingly, Billups has properly included Eaze as a defendant in its breach of contract claims,

    and Defendants’ argument to the contrary should be disregarded by this Court.
                   (e)     Conclusion

           For these reasons, the First Amended Complaint’s breach of contract claims are properly

    pled and cannot be dismissed. Accordingly, Defendants’ Motion must be denied. In the event

    this Court determines that there is any deficiency in the First Amended Complaint’s breach of

    contract allegations, Billups respectfully requests that this Court grant leave for it to amend the

    First Amended Complaint to remedy any such issues.
           3.      Billups’ First Amended Complaint also indisputably states a proper unjust
                   enrichment claim against HTH and Eaze that cannot be dismissed.

           Similarly, when all of the allegations in the First Amended Complaint are accepted as

    true and viewed in the light most favorable to Billups, it is unquestionable that Billups’ unjust

    enrichment claim against HTH and Eaze (which was pled in the alternative to the breach of

    contract claims discussed above) states a facially plausible cause of action that gives rise to an

    entitlement for relief. This claim is properly pled, and Billups is entitled to complete the

    discovery process, proffer evidence in support of its allegations, and seek to prove its case to a

    jury. See Twombly, 550 U.S. at 563 n.8; Iqbal, 556 U.S. at 678–79. Billups’ unjust enrichment

    claim cannot be dismissed.
                   (a)     The First Amended Complaint includes allegations that address each
                           element of an unjust enrichment claim.



Page 13 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                    Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                       600 NW Naito Parkway, Suite G
                                                                                   Portland, OR 97209
FIRST AMENDED COMPLAINT                                                            Telephone: 503-802-5533
                                                                                   Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR         Document 32       Filed 12/04/20     Page 14 of 29




           The First Amended Complaint clearly alleges facts sufficient to plead each element of an

    unjust enrichment claim. To state a claim for unjust enrichment under Oregon law, a complaint

    must allege the following elements: (1) a benefit is conferred upon the defendant; (2) the

    defendant is aware of the benefit that has been received; and (3) it would be unjust to allow

    retention of the benefit without requiring the defendant to pay for it. Rabinowitz v. Pozzi, 127

    Or. App. 464, 467 (1994). As referenced in the third element above, injustice may be found

    where the plaintiff reasonably expected to be paid, the defendant should have reasonably

    expected to pay, or society’s reasonable expectations of security of person and property would be

    defeated if payment was not required. Id.

           Billups’ unjust enrichment claim indisputably satisfies these pleading requirements.

    When taken as true and viewed in the light most favorable to Billups, the pertinent facts alleged

    in the First Amended Complaint with respect to HTH and Eaze are as follows:
                  First, Billups conferred a benefit upon HTH by providing the requested
                   advertising services in furtherance of the advertising campaign at issue in this
                   lawsuit. See First Amended Complaint, ¶¶ 12, 17–18, 20–21, 23–24, 26–27, 29–
                   30, 32–33, 35, 78–79. These benefits were later inherited and received by Eaze
                   when it acquired HTH. See, e.g., id. ¶ 83; see Section III(A)(2)(d) above for a full
                   discussion of Eaze’s successor liability in this case.

                  Second, HTH is aware of the services and benefits it has received from Billups
                   and is further aware of the invoices Billups issued in relation to the same. See id.
                   ¶¶ 18, 21, 24, 27, 30, 33, 35, 80. Similarly, Eaze is aware that it inherited and
                   received these benefits when it acquired HTH. See, e.g., id. ¶ 83.

                  Third, Billups invoiced HTH and Herban (through ByProxie) for the amounts due
                   in relation to the beneficial services it provided, and it would be unjust to allow
                   HTH to retain the benefit of these services without paying for them. See id. ¶¶
                   18–19, 21–22, 24–25, 27–28, 30–31, 33–34, 81–82. Again, Eaze inherited and
                   received these benefits when it acquired HTH, and it would be similarly unjust to
                   allow Eaze to retain these benefits without paying for them. See, e.g., id. ¶ 83.
    The First Amended Complaint also includes a statement of this Court’s jurisdictional grounds

    and a demand for the requested relief associated with Billups’ unjust enrichment claim. See id.

    ¶¶ 6–8, 82–83; see also id. at Request for Relief.


Page 14 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                   Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                      600 NW Naito Parkway, Suite G
                                                                                  Portland, OR 97209
FIRST AMENDED COMPLAINT                                                           Telephone: 503-802-5533
                                                                                  Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32       Filed 12/04/20      Page 15 of 29




           Thus, the First Amended Complaint pleads factual allegations sufficient to satisfy each of

    the elements of Billups’ unjust enrichment claim and give rise to an entitlement to relief with

    respect to both HTH and Eaze. Accordingly, Billups’ unjust enrichment claim against HTH and

    Eaze is a properly stated claim for relief that cannot be dismissed.
                   (b)     Defendants’ argument that an unjust enrichment claim is not
                           available to Billups is erroneous and inconsistent with Oregon law.

           Defendants next argue that an unjust enrichment claim is unavailable to Billups because

    the subject matter of this dispute is governed by written contracts. See Motion, 8. This argument

    ignores the fact that a plaintiff is undeniably permitted to plead alternative causes of action under

    Oregon law, as fully described below. Further, this argument is inherently inconsistent with

    Defendants’ previously asserted position that Billups cannot state a breach of contract claim

    against HTH and/or Eaze because they entered into no contract with Billups. See id. at 5–7.

    Defendants’ argument on this point is entirely without merit, and it should be summarily

    disregarded by this Court.

           Billups does not contest Defendants’ contention that unjust enrichment is a quasi-contract

    claim that generally presupposes the lack of an enforceable contract governing the subject matter

    at issue. See N. Clackamas Cnty. Water Comm’n v. Siemens Water Techs. Corp., No. 3:13-cv-

    01441-ST, 2014 WL 197811, at *8 (D. Or. Jan. 14, 2014). However, Defendants fail to

    acknowledge that it is permissible to plead alternative claim theories in a complaint. See, e.g.,

    FRCP 8(a)(3) (providing that a pleading may include demands for alternative types of relief).

    The United States District Court for the District of Oregon has explained this principle with

    regard to express and implied contract claims as follows:
                   Pleading alternative claims under theories of express and implied
                   contract may be beneficial, for example, “in the situation where it is
                   faced with a contract which may be void under the statute of frauds,
                   where its performance has been hindered by the defendant, where
                   the facts at trial may show that it did not substantially perform the
                   contract but that it is entitled to the reasonable value of the services
                   furnished, or where the pleader is unsure of whether it can actually

Page 15 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                     Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                        600 NW Naito Parkway, Suite G
                                                                                    Portland, OR 97209
FIRST AMENDED COMPLAINT                                                             Telephone: 503-802-5533
                                                                                    Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32        Filed 12/04/20      Page 16 of 29




                   prove the existence of the contract at trial.”
    N. Clackamas Cnty. Water Comm’n, 2014 WL 197811, at *8 (quoting Kashmir Corp. v.

    Patterson, 43 Or. App. 45, 48 (1979)). It is permissible for parties to pursue quasi-contractual

    causes of action “‘when there is no valid contract between the parties, or there is some question

    as to whether the contract is enforceable or applies to the dispute.’” United States ex rel.

    Doughty v. Oregon Health & Sci. Univ., No. 3:13-CV-01306-BR, 2017 WL 1364208, at *6 (D.

    Or. Apr. 11, 2017) (quoting Boldt Co. v. Thomason Elec., 820 F. Supp. 2d 703, 707 (D.S.C.

    2007)). When such alternative claim theories are pled, they are mutually exclusive, as there

    cannot be an enforceable express contract and an implied quasi-contract that cover the same

    conduct. N. Clackamas Cnty. Water Comm’n, 2014 WL 197811, at *8.

           Here, Billups has properly pled breach of contract claims with an alternative cause of

    action under an unjust enrichment theory. See First Amended Complaint, ¶¶ 39–83. Billups

    does not seek to double its recovery by being awarded separate damages under both causes of

    action. Rather, Billups believes that this entire litigation can and should be resolved through its

    breach of contract claims. However, to ensure that it has an avenue to pursue its damages in the

    event that any issue arises with regard to the validity or enforceability of the contracts at issue in

    this litigation, Billups has also properly included an alternative unjust enrichment cause of

    action. See id. at Request for Relief (stating that unjust enrichment is an “alternate theory of

    recovery”).

           Defendants’ Motion clearly illustrates their intention to argue that no enforceable

    contracts exist between themselves and Billups. See Motion, 5–7. They cannot take this position

    and simultaneously seek to bar Billups from bringing a cause of action for unjust enrichment.

    See N. Clackamas Cnty. Water Comm’n, 2014 WL 197811, at *8; United States ex rel. Doughty,

    2017 WL 1364208, at *6. Thus, Defendants’ argument is erroneous and entirely inconsistent

    with the applicable legal authorities. It should be disregarded by this Court.



Page 16 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                      Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                         600 NW Naito Parkway, Suite G
                                                                                     Portland, OR 97209
FIRST AMENDED COMPLAINT                                                              Telephone: 503-802-5533
                                                                                     Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR           Document 32      Filed 12/04/20      Page 17 of 29




                    (c)     Conclusion

            For these reasons, the First Amended Complaint’s unjust enrichment claim is properly

    pled and cannot be dismissed. As such, Defendants’ Motion must be denied. In the event this

    Court determines that there is any insufficiency in the First Amended Complaint’s unjust

    enrichment pleadings, Billups respectfully requests that this Court grant leave for it to amend the

    First Amended Complaint.
    B.      HTH and Eaze are subject to personal jurisdiction in the State of Oregon.
            1.      For this Court to exercise personal jurisdiction over Defendants, such
                    jurisdiction must comport with Oregon’s long-arm statute and comply with
                    due process requirements.

            When a defendant files a motion to dismiss for lack of personal jurisdiction, the plaintiff

    bears “the burden to come forward with some evidence to establish jurisdiction.” Dist. Council

    No. 16 of Int’l Union of Painters & Allied Trades, Glaziers, Architectural Metal & Glass

    Workers, Local 1621 v. B&B Glass, Inc., 510 F.3d 851, 855 (9th Cir. 2007). Where a court rules

    on a motion to dismiss for lack of personal jurisdiction without first holding an evidentiary

    hearing, the plaintiff is only required to make a prima facie showing that jurisdiction is

    appropriate. Harris Rutsky & Co. Ins. Servs., Inc. v. Bell & Clements Ltd., 328 F.3d 1122, 1129

    (9th Cir. 2003). “Unless directly contravened, [the plaintiff’s] version of the facts is taken as

    true, and ‘conflicts between the facts contained in the parties’ affidavits must be resolved in [the

    plaintiff’s] favor for purposes of deciding whether a prima facie case for personal jurisdiction

    exists.’” Id. (internal citations omitted).

            Determining whether a district court has personal jurisdiction over a non-resident

    defendant requires a two-part analysis. Bauman v. DaimlerChrysler Corp., 579 F.3d 1088, 1094

    (9th Cir. 2009), vacated on other grounds, 603 F.3d 1141 (9th Cir. 2010). First, the district

    court’s exercise of jurisdiction must comport with the requirements of the forum state’s long-arm

    statute. Id. Second, the district court’s assertion of jurisdiction must not violate federal due

    process requirements. Id.

Page 17 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                    Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                       600 NW Naito Parkway, Suite G
                                                                                   Portland, OR 97209
FIRST AMENDED COMPLAINT                                                            Telephone: 503-802-5533
                                                                                   Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32       Filed 12/04/20      Page 18 of 29




           With regard to the first prong of the personal jurisdiction analysis, Oregon’s long-arm

    statute provides Oregon courts with several ways to obtain and assert personal jurisdiction over a

    non-resident defendant. See Oregon Rule of Civil Procedure (“ORCP”) 4. Specifically, as

    pertinent to this case, a court in the State of Oregon may exercise personal jurisdiction over a

    defendant who:
                  Is engaged in substantial and not isolated activities within the State of Oregon,
                   whether interstate, intrastate, or otherwise (ORCP 4(A)(4));
                  Has expressly consented to the exercise of personal jurisdiction (ORCP 4(A)(5));
                  Promised the plaintiff to pay for services to be performed in Oregon by the
                   plaintiff (ORCP 4(E)(1));
                  Received services performed for the defendant by the plaintiff in Oregon, if such
                   performance was authorized or ratified by the defendant (ORCP 4(E)(2)); and/or
                  Received goods or other things of value in Oregon from the plaintiff, without
                   regard to where delivery to carrier occurred (ORCP 4(E)(5)).
    Any one of these circumstances listed above is sufficient for this Oregon Court to exercise

    personal jurisdiction over these Defendants. See ORCP 4. Acts of an agent may support a

    court’s exercise of personal jurisdiction over a principal. See Kotera v. Daioh Int’l U.S.A. Corp.,

    179 Or. App. 253, 271–72 (2002).

           With respect to the second prong of the personal jurisdiction analysis, due process

    considerations4 protect “an individual’s liberty interest in not being subject to the binding

    judgments of a forum with which he has established no meaningful ‘contacts, ties, or relations.’”

    Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471–72 (1985) (internal citations omitted). For

    specific jurisdiction to exist in a particular case “[d]ue process requires that a defendant have a

    ‘minimum level of contacts with the forum before personal jurisdiction may be exercised.’”


    4
      It is worth noting that Oregon’s laws allow a court to exercise jurisdiction over a party where
    “‘prosecution of the action against a defendant in this state is not inconsistent with the
    Constitution of this state or the Constitution of the United States.’ Or.R.Civ.P. 4L. Oregon’s
    long-arm statute is thus coextensive with the limits of due process.” Dual Lock Partition Sys.,
    Inc. v. Ridgeview Glass, Inc., 877 F. Supp. 1432, 1435 (D. Or. 1995).


Page 18 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                    Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                       600 NW Naito Parkway, Suite G
                                                                                   Portland, OR 97209
FIRST AMENDED COMPLAINT                                                            Telephone: 503-802-5533
                                                                                   Facsimile: 503-802-5351
              Case 3:20-cv-00891-BR          Document 32       Filed 12/04/20     Page 19 of 29




    Shedrain Corp. v. Bonvi Sales Corp., 132 F. Supp. 2d 1299, 1302 (D. Or. 2001) (internal

    citations omitted). “[W]here the defendant ‘deliberately’ has engaged in significant activities

    within a State . . . or has created ‘continuing obligations’ between himself and residents of the

    forum, . . . he manifestly has availed himself of the privilege of conducting business there.”

    Burger King Corp., 471 U.S. at 475–76 (internal citations omitted). Under such circumstances,

    the defendant’s “activities are shielded by ‘the benefits and protections’ of the forum’s laws

    [and] it is presumptively not unreasonable to require him to submit to the burdens of litigation in

    that forum as well.” Id. at 476. Where interstate contractual relations are at issue, the United

    States Supreme Court has “emphasized that parties who ‘reach out beyond one state and create

    continuing relationships and obligations with citizens of another state’ are subject to regulation

    and sanctions in the other State for the consequences of their activities.” Id. at 473 (internal

    citations omitted).

              The Ninth Circuit Court of Appeals has encapsulated the United States Supreme Court’s

    standard for establishing limited jurisdiction over a defendant into a three-part test that provides

    a useful structure for this Court’s analysis:
                     “1) the nonresident defendant must have purposefully availed
                     himself of the privilege of conducting activities in the forum by
                     some affirmative act or conduct; 2) plaintiff’s claim must arise out
                     of or result from the defendant’s forum related activities; and 3)
                     exercise of jurisdiction must be reasonable.”
    Dual Lock Partition Sys., Inc. v. Ridgeview Glass, Inc., 877 F. Supp. 1432, 1435–36 (D. Or.

    1995) (quoting Roth v. Garcia Marquez, 942 F.2d 617, 620–21 (9th Cir. 1991)) (emphasis in

    original).
              2.     This Court’s exercise of personal jurisdiction over HTH and Eaze complies
                     with the State of Oregon’s long-arm statute.

              Based upon the standards set forth above, it is clear that this Court has personal

    jurisdiction over HTH and Eaze.5 To begin, the personal jurisdiction of an Oregon court extends

    5
        To the extent that this analysis includes discussion of contacts, conduct, and activities engaged

Page 19 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                      Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                         600 NW Naito Parkway, Suite G
                                                                                     Portland, OR 97209
FIRST AMENDED COMPLAINT                                                              Telephone: 503-802-5533
                                                                                     Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR           Document 32        Filed 12/04/20      Page 20 of 29




    to any defendant who “expressly consented to the exercise of personal jurisdiction” in Oregon.

    ORCP 4(A)(5). ByProxie, on behalf of both itself and HTH (and later HTH’s successor, Eaze),

    consented to jurisdiction and venue in the State of Oregon. See First Amended Complaint, ¶ 16;

    see also id. at Ex. A at 10, Ex. B at 5, Ex. C at 9, Ex. D at 10, Ex. E at 11, Ex. F at 6 (each stating

    that “[f]or any dispute under this Agreement including any Collection Action the parties

    expressly consent to jurisdiction and venue in the State of Oregon”). Based upon this express

    consent to permit Oregon courts to exercise personal jurisdiction over them for the purpose of

    disputes arising under the contracts at issue in this lawsuit, it is clear that this Court has personal

    jurisdiction over Defendants. See ORCP 4(A)(5). The Court’s analysis need not proceed beyond

    this point.

            In the event the Court considers it necessary to continue its analysis beyond the express

    consent provision of ORCP 4, it is also clear that Defendants have subjected themselves to

    personal jurisdiction in the State of Oregon on additional grounds. First, Defendants subjected

    themselves to personal jurisdiction in Oregon when they substantially and repeatedly engaged

    Billups in the State of Oregon for six separate contracts for goods and services over a period of

    six months in 2019. See ORCP 4(A)(4); First Amended Complaint, ¶¶ 17–38; id. at Ex. A–Ex.

    F. Each of these contracts engaged Billups to provide services and/or to deliver, receive, and/or

    send from Oregon goods or other things of value for which Defendants promised to pay Billups.

    See First Amended Complaint, ¶¶ 17–38; id. at Ex. A–Ex. F. These promises to pay Billups for

    services, goods, and other things of value were to be performed in Oregon and are therefore

    sufficient to confer Oregon courts with personal jurisdiction over Defendants. See ORCP 4

    (E)(1). Under each contract, Billups provided the requested services, goods, and/or other things


    in by HTH or by ByProxie on HTH’s behalf, Eaze’s liability as HTH’s successor in interest is
    fully detailed above and need not be reiterated here. Each of HTH’s actions that is pertinent to
    the personal jurisdiction analysis is imputed to Eaze under the successor liability principles
    detailed above.


Page 20 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                      Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                         600 NW Naito Parkway, Suite G
                                                                                     Portland, OR 97209
FIRST AMENDED COMPLAINT                                                              Telephone: 503-802-5533
                                                                                     Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32        Filed 12/04/20     Page 21 of 29




    of value to Defendants. See First Amended Complaint, ¶¶ 17–38. Defendants’ receipt of

    Billups’ services performed and delivered in Oregon and further receipt of goods and/or other

    things of value from Billups, without regard to where delivery to carrier occurred, further

    subjected Defendants to personal jurisdiction in the State of Oregon. See ORCP 4(E)(2), (5).

           Defendants’ express consent to jurisdiction alone is sufficient to satisfy Oregon’s long-

    arm statute, but more than just consent exists in this case. Defendants fully engaged in repeated

    and substantial business contacts with an Oregon company in the State of Oregon, and they

    received the benefits of those business relations. Thus, Oregon’s long-arm statute is satisfied,

    and the first prong of the personal jurisdiction test is satisfied many times over.
           3.      This Court’s exercise of personal jurisdiction over HTH and Eaze does not
                   violate due process principles.

           Having satisfied Oregon’s long-arm statute, personal jurisdiction may extend to these

    Defendants so long as no due process violation would result. As set forth above, Defendants

    repeatedly engaged in business dealings in Oregon, contracted with an Oregon entity, and

    received services, goods, and/or other things of value that were provided in Oregon. Defendants

    have engaged in more than sufficient contacts with this state to allow this Court to exercise

    personal jurisdiction over their actions without violating due process principles.
                   (a)     Defendants’ actions constitute purposeful availment.

           The purposeful availment prong of the due process analysis examines the actions of the

    defendant to see what “continuing obligations” it has created between itself and residents of the

    forum state. Burger King Corp., 471 U.S. at 476. “‘In order to have purposefully availed

    oneself of conducting activities in the forum, the defendant must have performed some type of

    affirmative conduct which allows or promotes the transaction of business within the forum

    state.’” Dual Lock Partition Sys., Inc., 877 F. Supp. at 1436 (quoting Sinatra v. Nat’l Enquirer,

    Inc., 854 F.2d 1191, 1195 (9th Cir. 1988)) (emphasis in original).

           Purposeful availment does not require that the conduct or activities at issue physically

Page 21 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                     Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                        600 NW Naito Parkway, Suite G
                                                                                    Portland, OR 97209
FIRST AMENDED COMPLAINT                                                             Telephone: 503-802-5533
                                                                                    Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32       Filed 12/04/20     Page 22 of 29




    occur in-person within the State of Oregon. The United States Supreme Court has specifically

    held that in-person presence within the forum state is not required, stating as follows:
                   Jurisdiction . . . may not be avoided merely because the defendant
                   did not physically enter the forum State. . . . [I]t is an inescapable
                   fact of modern commercial life that a substantial amount of business
                   is transacted solely by mail and wire communications across state
                   lines, thus obviating the need for physical presence within a State in
                   which business is conducted.
    Burger King Corp., 471 U.S. at 476 (emphasis in original). So long as a defendant’s efforts are

    “‘purposefully directed’ toward residents of another State, [courts] have consistently rejected the

    notion that an absence of physical contacts can defeat personal jurisdiction there.” Id.

           Defendants’ conduct (as fully detailed above) in contracting with and receiving services

    and goods from Billups constitutes purposeful availment because they created continuing

    obligations with a resident of the State of Oregon and engaged in conduct that allowed and

    promoted the transaction of business within this state. See Burger King Corp., 471 U.S. at 476;

    Dual Lock Partition Sys., Inc., 877 F. Supp. at 1436; see also Sections II and III(B)(2) above for

    a full discussion of Defendants’ relevant activities. Defendants’ business conduct was directed at

    an Oregon company, and the fruits of those business contacts were delivered in Oregon, giving

    rise to the causes of action at issue in this lawsuit. Defendants’ physical absence from the State

    of Oregon is irrelevant in determining whether they may be subject to personal jurisdiction here;

    as such, this Court should disregard Defendants’ physical presence arguments in ruling on this

    issue. See Burger King Corp., 471 U.S. at 476.

           For these reasons, it is clear that Defendants purposefully availed themselves of the

    privilege of conducting business in the State of Oregon; they have thereby invoked the benefits

    and protections of this State’s laws, and they are accordingly subject to personal jurisdiction in

    Oregon for purposes of this lawsuit.




Page 22 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                    Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                       600 NW Naito Parkway, Suite G
                                                                                   Portland, OR 97209
FIRST AMENDED COMPLAINT                                                            Telephone: 503-802-5533
                                                                                   Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR           Document 32       Filed 12/04/20      Page 23 of 29




                    (b)     The claims at issue in this lawsuit arise from Defendants’ Oregon-
                            related activities.

            Such purposeful availment only gives rise to personal jurisdiction if the availing conduct

    corresponds with the activities that are at issue in the litigation. “[P]laintiff’s claim must arise

    out of or result from the defendant’s forum related activities.” Dual Lock Partition Sys., Inc.,

    877 F. Supp. at 1435–36 (emphasis in original). To satisfy this requirement, a “plaintiff must

    show that it would not have suffered an injury ‘but-for’ defendants’ forum-related conduct.”

    Shedrain Corp., 132 F. Supp. 2d at 1303.

            Here, it is beyond dispute that Defendants’ actions are at the center of Billups’ claims for

    breach of contract and unjust enrichment, and that Billups would not have suffered the damages

    at issue in this lawsuit in the absence of Defendants’ Oregon-related activities. Billups alleges

    that Defendants repeatedly engaged in contracts with Billups, received and accepted services and

    goods originating from those Oregon contracts, and failed to pay for the same. See First

    Amended Complaint, ¶¶ 17–38. Moreover, Defendants’ promises to pay Billups for the services

    and goods that it delivered to Defendants are purposeful activities that are directly related to the

    heart of this dispute and which ultimately were the cause of Billups’ injury. See id.

            Accordingly, Billups’ claims arise out of and result from Defendants’ Oregon-related

    activities, and these activities are the but-for cause of Billups’ injury. Thus, Defendants are

    subject to this Court’s jurisdiction.
                    (c)     This Court’s exercise of personal jurisdiction over Defendants is
                            reasonable.

            Having established that Defendants “purposefully established minimum contacts” in the

    State of Oregon, the burden shifts to Defendants to prove that it would be unreasonable for each

    of them to be subject to jurisdiction here. See Burger King Corp., 471 U.S. at 476–77 (when “a

    defendant who purposefully has directed his activities at forum residents seeks to defeat

    jurisdiction, [it] must present a compelling case that the presence of some other considerations

    would render jurisdiction unreasonable.”). Put another way, once a defendant has established

Page 23 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                     Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                        600 NW Naito Parkway, Suite G
                                                                                    Portland, OR 97209
FIRST AMENDED COMPLAINT                                                             Telephone: 503-802-5533
                                                                                    Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32        Filed 12/04/20      Page 24 of 29




    minimum contacts with a state, jurisdiction is “presumptively reasonable.” Roth v. Garcia

    Marquez, 942 F.2d 617, 625 (9th Cir. 1991). Defendants must prove otherwise, and they cannot.

           In examining the reasonableness of requiring a defendant to defend a lawsuit in the forum

    state, the burden imposed on the defendant will be considered in light of other relevant factors,

    including:
                   [T]he forum state’s interest in adjudicating the dispute, . . . the
                   plaintiff’s interest in obtaining convenient and effective relief, . . .
                   the interstate judicial system’s interest in obtaining the most
                   efficient resolution of controversies; and the shared interest of the
                   several States in furthering fundamental substantive social policies.
    World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980) (internal citations

    omitted).

           Applied here, it is clear that Defendants cannot make such a showing, and this Court’s

    jurisdiction over Defendants is reasonable. First, Billups has an absolutely protectable interest in

    seeking effective relief in its home state. The contracts at issue in the dispute were sought out by

    Defendants, negotiated, and consummated within the State of Oregon, and Defendants’ conduct

    had a substantial economic impact within the State of Oregon. In light of Defendants’ conduct, it

    would be unreasonable for Billups to be prevented from seeking redress in its home state of

    Oregon. The burden imposed by subjecting Defendants to jurisdiction in Oregon is minimal (if

    any burden exists at all), as Defendants have already obtained local counsel and appeared to

    pursue this Motion.

           Second, the current litigation in Oregon is the most efficient way for the parties to litigate

    this dispute. No efficiencies can be gained by dismissing Defendants from the case and forcing

    Billups to file suit against each of them separately in another jurisdiction. Further, parsing the

    contract and quasi-contract claims among them would only serve to create confusion in the

    respective alternative jurisdiction in which each case might be tried. Any severance of the

    claims brought in this litigation would not result in an efficient resolution of this matter.


Page 24 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                     Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                        600 NW Naito Parkway, Suite G
                                                                                    Portland, OR 97209
FIRST AMENDED COMPLAINT                                                             Telephone: 503-802-5533
                                                                                    Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32       Filed 12/04/20      Page 25 of 29




            Third, “[t]he State of Oregon has a ‘“manifest interest” in providing its residents with a

    convenient forum for redressing injuries inflicted by out-of-state actors.’” Dual Lock Partition

    Sys., Inc., 877 F. Supp. at 1438 (quoting Burger King Corp., 471 U.S. at 472). Taking all of

    these factors into consideration, it is more than reasonable for Defendants to be subject to

    jurisdiction in the State of Oregon. Defendants cannot meet their burden to overcome the

    presumptive reasonableness that stems from their purposeful availment of the privilege of

    conducting business in the State of Oregon, which has clearly been established for the reasons set

    forth above. To prove that it would be unreasonable to subject Defendants to jurisdiction in the

    State of Oregon, they would have to show that their contacts with Billups were “random,

    fortuitous, or attenuated.” See Burger King Corp., 471 U.S. at 475 (internal citation and

    quotation marks omitted). This is a burden that Defendants cannot satisfy. Accordingly, it is

    reasonable for Defendants to be subject to jurisdiction in Oregon. Defendants are subject to

    personal jurisdiction in this Court, and the Motion must be denied.
                   (d)     Conclusion

           This Court’s exercise of personal jurisdiction over these Defendants is well-supported by

    the applicable legal authorities. Oregon’s long-arm statute was designed to capture situations

    that exactly mirror this fact pattern. See ORCP 4. Further, as fully described above, no due

    process violation would result from this Court’s exercise of personal jurisdiction over these

    Defendants. When an out-of-state entity engages an Oregon entity repeatedly through multiple

    contracts and thereafter receives and accepts the benefit of Oregon-based services and goods,

    that foreign entity should expect to face litigation in Oregon in the event that a dispute arises

    between those parties (or their successors). See ORCP 4; Dual Lock Partition Sys., Inc., 877 F.

    Supp. at 1433–36. To hold otherwise would defeat the purpose of Oregon’s long-arm statute and

    allow these Defendants to force Billups out of its home jurisdiction. Such a result cannot stand,

    and the Motion must accordingly be denied.


Page 25 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                     Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                        600 NW Naito Parkway, Suite G
                                                                                    Portland, OR 97209
FIRST AMENDED COMPLAINT                                                             Telephone: 503-802-5533
                                                                                    Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32       Filed 12/04/20     Page 26 of 29




    C.     The doctrine of forum non conveniens does not mandate or support this Court’s
           dismissal of this action.

           Finally, Defendants alternatively argue that this lawsuit should be dismissed under the

    doctrine of forum non conveniens. See Motion, 10–11. This argument is without merit and

    should be disregarded by this Court. Again, Defendants’ Motion must be denied.
           1.      The forum non conveniens doctrine only supports a defendant’s request to
                   dismiss an action due to an inconvenient forum when relevant considerations
                   heavily weigh against the plaintiff’s selected forum.

           The doctrine of forum non conveniens allows a court to decline to exercise jurisdiction

    over a lawsuit that has been brought in an inconvenient forum even when venue in that forum is

    proper. Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 507 (1947), superseded by statute as stated in

    517 U.S. 706 (1996). “But unless the balance is strongly in favor of the defendant, the plaintiff’s

    choice of forum should rarely be disturbed.” Id. at 508.

           In considering a motion brought on forum non conveniens grounds, a “court must

    examine: (1) whether an adequate alternative forum exists, and (2) whether the balance of private

    and public interest factors favors dismissal.” Lueck v. Sundstrand Corp., 236 F.3d 1137, 1142

    (9th Cir. 2001). The defendant bears the burden to prove that an adequate alternative forum

    exists. Id. at 1143. In determining whether dismissal is appropriate, courts typically consider

    factors such as: the ease of accessing sources of proof; the availability of compulsory process to

    ensure the attendance of unwilling witnesses; the cost of procuring attendance of willing

    witnesses; the possibility to view the premises, if such viewing is appropriate; practical issues

    pertaining to case expeditiousness and cost efficiencies; judgment enforceability; court

    congestion; the relevance of the case to potential jurors; and the general interest in deciding

    disputes of local interest at home. Gulf Oil Corp., 330 U.S. at 508–09.




Page 26 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                    Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                       600 NW Naito Parkway, Suite G
                                                                                   Portland, OR 97209
FIRST AMENDED COMPLAINT                                                            Telephone: 503-802-5533
                                                                                   Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32       Filed 12/04/20      Page 27 of 29




           2.      This Court should not decline to exercise jurisdiction over this lawsuit on
                   forum non conveniens grounds.

           As argued above, the contracts at issue in this litigation provided that these parties

    consented to the State of Oregon as the venue for any litigation arising from the contracts. See

    First Amended Complaint, ¶ 16; see also id. at Ex. A at 10, Ex. B at 5, Ex. C at 9, Ex. D at 10,

    Ex. E at 11, Ex. F at 6 (each stating that “[f]or any dispute under this Agreement including any

    Collection Action the parties expressly consent to jurisdiction and venue in the State of

    Oregon”). Rather than complying with this expressly stated consent, Defendants seek to pull this

    litigation away from the parties’ agreed-upon venue and into a less convenient forum that is not

    of Billups’ choosing. It is telling that Defendants’ Motion devotes no more than two paragraphs

    to this argument. See Motion, 10–11. Their argument on this issue is minimal because neither

    the legal authorities nor the relevant factors to be considered weigh in their favor.

           Defendants chose to seek out services and goods offered by Billups in the State of

    Oregon. They chose to enter into contracts in Oregon. And, contrary to their contractual

    promises, they chose to fail to pay contractual invoices for delivered goods and services, forcing

    Billups to pursue its legal remedies through the court system. Now, they argue that Billups

    should be required to chase them into California to litigate this dispute. Such a result would be

    highly unreasonable and out of compliance with the principles that underlie the forum non

    conveniens doctrine. The witnesses to this case will be representatives of Billups in Oregon, and

    the contracts are governed by Oregon law. While there are also certain California-based

    witnesses, and certainly California has adequate alternate forums, the Motion fails to satisfy

    Defendants’ burden to overcome the presumption that the dispute is most relevant to potential

    jurors in Oregon, as well as the general interest in deciding Oregon contracts and disputes in

    their home jurisdiction. See Gulf Oil Corp., 330 U.S. at 508–09. Defendants cannot prevail on

    their Motion to change venue, and this Court should rule accordingly.




Page 27 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                    Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                       600 NW Naito Parkway, Suite G
                                                                                   Portland, OR 97209
FIRST AMENDED COMPLAINT                                                            Telephone: 503-802-5533
                                                                                   Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR          Document 32        Filed 12/04/20      Page 28 of 29




                                           IV. CONCLUSION

           For the reasons set forth above, Defendants’ Motion is entirely without merit, and

    Plaintiff respectfully requests that it be denied. In the event this Court determines that there is

    any deficiency in the allegations set forth in Plaintiff’s First Amended Complaint, Plaintiff

    respectfully requests that this Court grant it leave to amend its pleading.



           DATED this 4th day of December 2020.

                                                       IMMIX LAW GROUP PC

                                                     By:_____________ _________________
                                                       Nicholas M. M. Drum, OSB #063167
                                                       Dayna J. Christian, OSB #973360
                                                       Immix Law Group PC
                                                       600 NW Naito Parkway, Suite G
                                                       Portland, Oregon 97209
                                                       Phone: (503) 802-5533
                                                       E-Mail: dayna.christian@immixlaw.com
                                                       E-Mail: nick.drum@immixlaw.com
                                                       Attorneys for Plaintiff




Page 28 – PLAINTIFF BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE                     Immix Law Group PC
TECHNOLOGIES INC. AND HOMETOWN HEART’S MOTION TO DISMISS THE                        600 NW Naito Parkway, Suite G
                                                                                    Portland, OR 97209
FIRST AMENDED COMPLAINT                                                             Telephone: 503-802-5533
                                                                                    Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR        Document 32       Filed 12/04/20   Page 29 of 29




                                    CERTIFICATE OF SERVICE
         I hereby certify that on December 4, 2020 I served a true copy of the foregoing PLAINTIFF

    BILLUPS, INC.’S RESPONSE TO DEFENDANTS EAZE TECHNOLOGIES, INC. AND

    HOMETOWN HEART’S MOTION TO DISMISS THE FIRST AMENDED COMPLAINT

    on the individuals listed below, by way of the method indicated:


    Steven C. Berman                                                        Via E-Mail
    Lydia Anderson-Dana
    Stoll Stoll Berne Lokting & Shlachter P.C.
    209 SW Oak Street, Suite 500
    Portland, OR 97204
    (503) 277-1600
    sberman@stollberne.com
    landersondana@stollberne.com

    Paul Llewellyn (admitted pro hac vice)                                  Via E-Mail
    Evangeline A.Z. Burbidge (admitted pro hac vice)
    Amy Kashiwabara (admitted pro hac vice)
    Lewis & Llewellyn, LLP
    601 Montgomery Street, Suite 2000
    San Francisco, CA 94111
    (415) 800-0592
    PLlewellyn@lewisllewellyn.com
    eburbidge@lewisllewellyn.com
    akashiwabara@lewisllewellyn.com

    Attorneys for Defendants Hometown Heart and Eaze Technologies, Inc.


                                                 IMMIX LAW GROUP PC


                                                  __________________________________
                                                 Nicholas M. M. Drum, OSB No. 063167
                                                 Dayna J. Christian, OSB No. 973360
                                                 Immix Law Group PC
                                                 600 NW Naito Parkway, Suite G
                                                 Portland, Oregon 97209
                                                 Phone: (503) 802-5533
                                                 E-Mail: dayna.christian@immixlaw.com
                                                 E-Mail: nick.drum@immixlaw.com

                                                 Attorneys for Plaintiff


Page 1 – CERTIFICATE OF SERVICE                                               Immix Law Group PC
                                                                              600 NW Naito Parkway, Suite G
                                                                              Portland, OR 97209
                                                                              Telephone: 503-802-5533
                                                                              Facsimile: 503-802-5351
